       15-10940-tmd Doc#310 Filed 10/17/18 Entered 10/17/18 10:00:38 Main Document Pg 1 of
                                                4

                                                   UNITED STATES BANKRUPTCY COURT
                                                      WESTERN DISTRICT OF TEXAS
                                                            AUSTIN DIVISION
            IN RE:                                           §
                                                             §
             BullionDirect, Inc.                                   §             CASE NO.                15-10940-TMD
                                                                   §             CHAPTER 11
            DEBTOR                                                 §


                                                CHAPTER 11 POST-CONFIRMATION REPORT
                                                   FOR THE QUARTER ENDING 09/30/18

1. XXX Quarterly or _____Final (check one)

2. SUMMARY OF DISBURSEMENTS:

     A. Disbursements* made under the plan and Liquidating Trust Agreement (itemize on page 4) $                 21,800.62
     B. Disbursements not under the plan                                                       $                       -
                        Total Disbursements                           $      21,800.62
        *ALL DISBURSEMENTS MADE BY THE REORGANIZED DEBTOR UNDER THE PLAN OR
        OTHERWISE, MUST BE ACCOUNTED FOR AND REPORTED HEREIN FOR THE PURPOSE
        OF CALCULATING THE QUARTERLY FEES.

3           Has the order confirming plan become final?                          XXX Yes            ___ No
4           Are Plan payments being made as required under the Plan?             XXX Yes            ___ No
5           If "No", what Plan payments have not been made and why?
            Please explain:




6           If plan payments have not yet begun, when will the first plan payment be made?                                           Unknown

7           What date did the reorganized debtor or successor of the debtor under the plan assume the business or
            management of the property treated under the plan?         The Trust Agreement appointing the Trustee was dated as of 07/26/16.

8           Please describe any factors which may materially affect your ability to obtain a final decree at this time.
                The source of recovery to creditors in this matter is dependent upon future litigation. Additionally,
                 assuming there is a recovery warranting distribution to creditors, there will be objections to claim,
                     and other matters that will need to be tried by the Court before the entry of a Final Decree.
9           Complete the form for Plan Disbursements attached.
10          CONSUMMATION OF PLAN:                                                                                            INITIALS ______

            A. If this is a final report, has an application for Final Decree been submitted?                                DATE   _______
                N/A        Yes - Date application was submitted
                N/A        No Date when application will be submitted                                                        UST USE ONLY

            B. Estimated Date of Final Payment Under Plan                                   Unknown

            I CERTIFY UNDER PENALTY OF PERJURY THAT THE ABOVE INFORMATION IS TRUE AND
            CORRECT TO THE BEST OF MY KNOWLEDGE.




             SIGNED:                                                                        DATE:                  October 15, 2018
                         Gregory S. Milligan, Trustee
   15-10940-tmd Doc#310 Filed 10/17/18 Entered 10/17/18 10:00:38 Main Document Pg 2 of
                                            4


IN RE:                                                                 §
                                                                       §                           CASE NO.
BullionDirect, Inc.                                                    §                           15-10940-TMD

                CASH RECEIPTS AND DISBURSEMENTS                             CURRENT QUARTER        CONFIRMATION TO DATE

CASH-BEGINNING OF QUARTER                                              $              698,568.60 $                        -

RECEIPTS                                                               $                3,300.00 $            1,235,386.97

DISBURSEMENTS

LEGAL                                                                  $               16,910.64 $                449,840.84

ACCOUNTING                                                             $                      -    $               11,677.74

U. S. TRUSTEE                                                          $                 325.00 $                  10,074.85

OTHER (attach list)                                                    $                4,564.98 $                282,032.64

TOTAL PLAN PAYMENTS (page 1 and page 4)                                $                      -    $                      -

TOTAL DISBURSEMENTS (this figure should equal Total disbursements, Item
                                                                        $              21,800.62 $                753,626.07
2, Summary of Disbursements)

NET CASH FLOW                                                          $              (18,500.62) $               481,760.90

CASH-END OF QUARTER                                                    $              680,067.98
     15-10940-tmd Doc#310 Filed 10/17/18 Entered 10/17/18 10:00:38 Main Document Pg 3 of
                                              4


                                  QUARTER ENDING:             9/30/2018
CASH ACCOUNT RECONCILIATION FOR ALL FUNDS

                                               Jul 2018             Aug 2018         Sep 2018               Total

Bank Balance                      $         690,108.50 $           690,155.08 $    680,067.98 $        680,067.98

Deposit in Transit                $                 -     $               -    $          -     $              -

Outstanding Checks                $                 -     $               -                     $              -


Adjusted Balance                  $         690,108.50 $           690,155.08 $    680,067.98 $        680,067.98


Beginning Cash-Per Books                    $698,568.60 $          690,108.50 $    690,155.08 $        698,568.60

Receipts                          $            1,100.00 $            1,100.00 $      1,100.00 $          3,300.00

Checks/Other Disbursements        $            9,560.10 $            1,053.42 $     11,187.10 $         21,800.62

Ending Cash-Per Books             $         690,108.50 $           690,155.08 $    680,067.98 $        (18,500.62)

                                                                                                    Net Cash Flow




STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS


                                               Jul 2018             Aug 2018        Sep 2018                Total

Beginning Cash                    $         698,568.60 $           690,108.50 $    690,155.08 $        698,568.60

Total Receipts                    $            1,100.00 $            1,100.00 $      1,100.00 $          3,300.00

Total Disbursements               $            9,560.10 $            1,053.42 $     11,187.10 $         21,800.62

Ending Cash                       $         690,108.50 $           690,155.08 $    680,067.98 $        (18,500.62)

                                                                                                    Net Cash Flow
15-10940-tmd Doc#310 Filed 10/17/18 Entered 10/17/18 10:00:38 Main Document Pg 4 of
                                         4


IN RE:                                            §
Debtor Name                                       §                                CASE NO.
BullionDirect, Inc.                               §                                15-10940-TMD

                                PAYMENTS TO CREDITORS UNDER THE PLAN

                                                      CLASS OF                         CONFIRMATION
                                                                 CURRENT QUARTER
                                                      CREDITOR                           TO DATE
CREDITOR

CubeSmart #751                                          Trust    $         555.00 $             4,969.31

Gregory S. Milligan, Trustee                            Trust    $             -   $           75,164.30

secured rental leases                                   Trust    $             -   $            9,850.05

Zayo Group, LLC                                         Trust                      $             837.08

First National Bank - Vinita (Service Fee)              Trust    $        2,188.38 $           13,263.78

Travis County Tax Office                                Trust    $             -   $           27,335.00

U.S. Trustee                                            Trust    $         325.00 $            10,074.85

Unique Strategies Group, Inc.                           Trust                      $          144,709.70

Document prep                                           Trust                      $            8,500.00

Dr. Louis McCann                                        Trust                      $            1,956.82

Legal - Martinec, Winn & Vickers PC                     Trust                      $          167,680.66

Legal - Dykema Cox Smith                                Trust    $       16,910.64 $          188,201.04

Legal - George, Brothers, Kincaid & Horton, LLP         Trust    $             -   $           18,814.12

Legal - John W. Thomas                                  Trust    $             -   $           75,145.02

Groff & Rothe, CPA                                      Trust    $             -   $            3,177.74

Nsite Solutions                                         Trust                      $             125.00

Netris, LLC                                             Trust    $         538.00 $              538.00

North American Credit Services                          Trust    $         683.60 $              683.60

Usable Systems                                          Trust    $         600.00 $              600.00

R3 Digital Forensics                                    Trust    $             -   $            2,000.00

TOTAL PLAN PAYMENTS:                                             $       21,800.62 $          753,626.07
